USCA11 Case: 21-11354      Date Filed: 12/29/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11354
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RONALD GEDDIS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:19-cr-00056-MSS-AEP-1
                    ____________________
USCA11 Case: 21-11354        Date Filed: 12/29/2021     Page: 2 of 2




2                      Opinion of the Court                21-11354


Before WILSON, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
       Darlene Geiger, appointed counsel for Ronald Geddis in this
direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
record reveals that counsel’s assessment of the relative merit of the
appeal is correct. Because independent examination of the record
reveals no arguable issues of merit, counsel’s motion to withdraw
is GRANTED, and Geddis’s convictions and sentences are
AFFIRMED.